1
2
3
4
5
6
7
8
9                                        UNITED STATES DISTRICT COURT
                                        EASTERN DISTRICT OF CALIFORNIA
10
                                                          ) Case No.: 2:19-cv-01147-WBS-CKD
11   Rafael Arroyo, Jr.,                                  )
12                                                        )
                Plaintiff,                                )
13                                                        )
        v.                                                )
14   Karim Mehrabi;                                       ) ORDER
     Stars Holding Co. LLC, a California Limited          )
15   Liability Company; and Does 1-10,                    )
                                                          )
16              Defendants.                               )
                                                          )
17                                                        )
                                                          )
18
19           Having read the request to Continue Scheduling Conference and finding good cause it
20   is hereby ordered that the Scheduling Conference is reset for September 14, 2020 at 1:30
21   p.m. The Rule 26 joint report shall be filed no later than September 8, 2020.
22
23   IT IS SO ORDERED.
24
25   Dated: April 8, 2020
26
27
28

                                                          -1-
     Order on Request to Continue Scheduling Conference                    2:19-cv-01147-WBS-CKD
